             Case 1-18-01141-ess               Doc 61-1        Filed 01/28/21          Entered 01/28/21 08:25:25


                                                      Notice Recipients
District/Off: 0207−1                          User: admin                         Date Created: 1/28/2021
Case: 1−18−01141−ess                          Form ID: 775                        Total: 12


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
dft         John and Jane Doe Corporations and Entities
dft         Specialized Loan Servicing, LLC
dft         Nationstar Mortgage LLC d/b/a Mr Cooper, as Servicing Agents For Federal Home Loan Mortgage Corporation
                                                                                                               TOTAL: 3

Recipients of Notice of Electronic Filing:
aty         Barbara Dunleavy           BDunleavy@logs.com
aty         Cleo f Sharaf         csharaf@rasboriskin.com
aty         Kevin R Toole          ktoole@raslg.com
aty         Raquel Felix         rfelix@hillwallack.com
aty         Robert W. Griswold           rgriswold@logs.com
                                                                                                                      TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Sean M. Murray         P.O. Box 1110          Attn: 2544        Albany, NY 12201−1110
ust         Office of the United States Trustee        Eastern District of NY (Brooklyn Office)       U.S. Federal Office
            Building       201 Varick Street, Suite 1006         New York, NY 10014
ust         United States Trustee        Office of the United States Trustee       U.S. Federal Office Building      201 Varick
            Street, Room 1006         New York, NY 10014
ust         United States Trustee        Office of the United States Trustee       U.S. Federal Office Building      201 Varick
            Street, Room 1006         New York, NY 10014
                                                                                                                      TOTAL: 4
